Citation Nr: 1523953	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  09-50 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right elbow disability.  


REPRESENTATION

Appellant represented by:	George Singley, Esquire


ATTORNEY FOR THE BOARD

A. Bordewyk







INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, denied entitlement to service connection for a right elbow disability.

The issue of service connection for a right elbow disability was originally denied in a December 1971 rating decision, which was unappealed and became final.  See 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014).  

Ordinarily, new and material evidence would be required to reopen this claim.  
38 U.S.C.A. § 5108 (West 2002).  However, service treatment records relevant to the issue that existed at the time of the December 1971 rating decision were received by the RO after the 1971 rating decision.  This is evidenced by the fact that the records were not discussed in the rating decision and that it was noted in the rating decision that attempts to obtain service treatment records relevant to the right elbow had been unsuccessful.  Under the provisions of 38 C.F.R. § 3.156(c), when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  Therefore, the claim for service connection for a right elbow disability will be considered here without the need for new and material evidence.  

The Veteran requested a hearing before the Board in a December 2009 VA Form 9.  However, in an August 2014 statement, the Veteran, through his representative, stated that he did not want a hearing before the Board.  The request for a hearing is considered withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he incurred a right elbow disability during service.  His March 1967 enlistment examination is negative for a right elbow disability.  Service treatment records demonstrate that in April 1968, he received treatment for right elbow pain, without history of trauma.  An X-ray revealed a possible old ununited fracture, olecranon process, without a recent fracture, and he was treated with a sling.  Later that month, the Veteran was treated again for persistent pain in the right olecranon and the impression was of possible tendonitis, injury.  He was prescribed exercise and analgesic.  Service treatment records are negative for the remaining two years of service and a May 1970 separation examination is negative for a right elbow or arm disability. 

The Veteran was next seen at a private hospital in April 1971, almost one year after service, after he fell off a ladder and injured his right elbow.  An X-ray revealed a fragment of the olecranon to be posterior to the distal humerus.  The fact that the edges of the fracture fragment appeared to be smooth suggested to the examiner that the fracture was old.  The disability required surgical repair of the fractured elbow in which a screw was placed in the elbow.  

A May 1971 VA examination report documented the Veteran's reports that he injured his right elbow during service.  Although he was told it was alright at the time, he stated that the right elbow still bothered him.  Then, he stated that post-service, he fell off a ladder in April 1971 and reinjured the right elbow.  He was told that X-rays taken at that time revealed an old fracture.  

The remainder of the post-service treatment records in the claims file simply note the screw placed in the right elbow and do not demonstrate any other right arm disability or residuals from the 1971 surgery.  

Given the above information, the Veteran must be given a VA examination in order to determine whether any currently diagnosed right elbow disability is etiologically related to service.  

All outstanding records of ongoing VA treatment should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records created since November 2013 and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, afford the Veteran a VA examination to determine whether any current right elbow disability is related to military service or, if any disability pre-existed service, whether it was permanently aggravated during active duty.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should also determine whether any current right elbow disability clearly and unmistakably existed prior to service and if so, whether the disability clearly and unmistakably did NOT undergo an increase in underlying disability during service (i.e. was NOT aggravated).  To this end, the examiner is requested to comment on the April 1968 X-ray which revealed a possible old ununited fracture, olecranon process, without a recent fracture, as well as the Veteran's report that he did not have a history of right elbow trauma and the fact that the right elbow was normal upon enlistment examination in March 1967.

For any right elbow disability which did not clearly and unmistakably exist prior to service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that such a right elbow disability had onset in service or is otherwise related to a disease or injury in service.  To this end, the examiner is requested to comment on the Veteran's assertion that the in-service injury created a weakness in his right elbow and pre-disposed him to the type of injury he sustained in April 1971, after service.  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the appellant's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




